Exhibit 2.1 AGREEMENT AND PLAN OF MERGER among MEETME, Inc. (a Delaware corporation), Two Sub One, Inc. , IFWE INC., (a Delaware corporation), and SHAREHOLDER REPRESENTATIVE SERVICES LLC, as Shareholders’ Representative Dated March 3, 2017 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 ARTICLE II THE MERGER 16 The Merger 16 Certificate of Incorporation and Bylaws 17 Officers and Directors 17 Merger Consideration 17 Effect on Capital Stock 22 Appointment of Paying Agent 27 Closing of Transfer Books; Unclaimed Merger Consideration 27 Establishment of Release of Escrow Fund 27 Establishment and Release of Reserve Account 27 Withholding 27 Additional Actions 28 ARTICLE III THE CLOSING 28 The Closing 28 Deliveries 28 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 31 Organization and Good Standing 31 Capitalization 31 Subsidiaries of the Company 33 Authority and Enforceability 33 No Conflicts; Consents 33 Financial Statements 34 Banking Relationships 35 Accounts Receivable 35 Taxes 35 Compliance with Law; Authorizations 37 Title to Personal Properties 38 Real Property 38 TABLE OF CONTENTS (cont’d) Page Intellectual Property 39 Absence of Certain Changes or Events 43 Contracts 45 Litigation 46 Employee Benefits 46 Labor and Employment Matters 49 Environmental 51 Insurance 51 Minutes and Stock Records 51 Board Approval 52 Related Party Transactions 52 Brokers 52 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB 53 Organization and Good Standing 53 Authority and Enforceability 53 No Conflicts; Consents 53 Litigation 54 Buyer Board Approval 54 Brokers 54 Independent Investigation; No Reliance 54 Prior Merger Sub Operations 54 ARTICLE VI COVENANTS 55 Conduct of Business 55 Access; Confidentiality; Publicity 57 Fulfillment of Closing Conditions; Consents; Further Assurances 58 Notification 59 Employee Matters 60 Exclusivity 63 Resignations 63 6.8 Support Agreements 63 ii TABLE OF CONTENTS (cont’d) Page 6.9 Information Statement 64 Indemnification of Company Directors and Officers 64 6.11 Merger Consideration 65 Non-Recourse 65 ARTICLE VII TAX MATTERS 65 Tax Returns for Periods Ending on or Before the Closing Date 66 Tax Returns for Periods Beginning Before and Ending After the Closing Date 66 Cooperation on Tax Matters 67 Transfer Taxes 67 Tax Refunds 67 Tax Treatment of the Merger Transaction and Payment from the Surviving Corporation 68 ARTICLE VIII CONDITIONS TO CLOSING 68 Conditions to Obligations of Buyer and the Company 68 Conditions to Obligations of Buyer and Merger Sub 68 Conditions to Obligation of the Company 71 ARTICLE IX TERMINATION 71 Termination 71 Effect of Termination 73 ARTICLE X INDEMNIFICATION 73 Survival 73 Indemnification by the Company Imdemnifying Parties 74 Claim Procedures 77 Indemnification Procedure for Third Party Claims 78 Release of Escrow Fund to Company Indemnifying Parties 79 10.6 Characterization of Indemnification Payments 79 ARTICLE XI MISCELLANEOUS 80 Notices 80 Amendments and Waivers 81 Expenses 82 iii TABLE OF CONTENTS (cont’d) Page Successors and Assigns 82 Governing Law 82 Consent to Jurisdiction 82 Counterparts 82 No Third Party Beneficiaries 83 Entire Agreement 83 Captions 83 Severability 83 Specific Performance 83 Shareholders’ Representative 83 Interpretation 87 Legal Representation 87 Exhibit A : Form of Consulting Agreement Exhibit B : Form of Certificate of Merger Exhibit C : Net Working Capital Schedule Exhibit D : Form of Certificate of Incorporation of Surviving Corporation Exhibit E : Form of Bylaws of Surviving Corporation Exhibit F : Form of Support Agreement Exhibit G : Form of Voting and Support Agreement Exhibit H : Form of Escrow Agreement Exhibit I : Form of Seller Pre-Closing Certificate of Incorporation Amendment iv AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) is made and entered into as of March 3, 2017, by and among MEETME, INC., a Delaware corporation (“ Buyer ”), TWO SUB ONE, INC., a Delaware corporation and a wholly-owned subsidiary of Buyer (“ Merger Sub ”), IFWE INC., a Delaware corporation (the “ Company ”), and Shareholder Representative Services LLC, a Colorado limited liability company, solely in its capacity as the Shareholders’ Representative (the “ Shareholders’ Representative ” and, together with the Company, Buyer and Merger Sub, each a “ Party ” and collectively, the “ Parties ”). BACKGROUND A.The Parties intend to effect a merger of Merger Sub with and into the Company (the “ Merger ”) in accordance with this Agreement and the Delaware General Corporation Law (the “
